

115 HR 7287 IH: Jennifer Kepner Healthcare for Open air burn Pit Exposure Act
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7287IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Ruiz (for himself, Mr. Castro of Texas, Mr. Bilirakis, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the eligibility of certain individuals
			 exposed to burn pits for hospital care, medical services, and nursing home
			 care furnished by the Department of Veterans Affairs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Jennifer Kepner Healthcare for Open air burn Pit Exposure Act or the Jennifer Kepner HOPE Act. 2.Eligibility of individuals exposed to burn pits for hospital care, medical services, and nursing home furnished by the Department of Veterans Affairs (a)In generalSection 1710 of title 38, United States Code, is amended—
 (1)in subsection (a)(2)(F), by inserting burn pit, after radiation,; and (2)in subsection (e)—
 (A)in paragraph (1), by adding at the end the following new subparagraph:  (G) (i)Subject to paragraph (2), an individual who, on or after September 11, 2001, served as a member of the Armed Forces in support of a contingency operation and was based or stationed at a location where an open air burn pit was in use, is eligible for hospital care, medical services, and nursing home care under subsection (a)(2)(F) notwithstanding that there is insufficient medical evidence to conclude that a disease or disability of the individual is or is not associated with exposure to an open air burn pit.
 (ii)In this subparagraph: (I)The term open air burn pit means a place where—
 (aa)solid waste is disposed of by burning in the outdoor air; and (bb)a commercially manufactured incinerator or other equipment specifically designed and manufactured for the burning of solid waste is not in use.
 (II)The term solid waste has the meaning given such term in section 1004(27) of the Solid Waste Disposal Act (42 U.S.C. 6903(27)).
									; and
 (B)in paragraph (2)(B), by striking and (F) and inserting (F), and (G). (b)Effective dateThe amendments made by subsection (a) shall apply with respect to hospital care, medical services, and nursing home care furnished on or after the date that is 180 days after the date of the enactment of this Act.
			